Citation Nr: 1030293	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1942 to October 1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The case was previously before the Board in January 
2009 when it was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In May 2007, the Veteran indicated that he had a 
neurological disorder of the upper extremities, manifested 
by median nerve damage of the arms and numbness and 
tingling of the hands, as a result of the service-
connected cervical spine disorder.  The Veteran's 
representative then submitted a statement, in which he 
indicated that the Veteran would be filing a formal claim 
for service connection for arms and hands secondary to the 
service-connected cervical spine arthritis.  See May 2007 
representative statement.  Review of the file does not 
indicate that a formal claim has been filed.  It is 
unclear whether the Veteran intended the May 2007 Form 9 
to service as the claim, however.  Thus, this matter is 
REFERRED to the RO for clarification.  


FINDING OF FACT

The Veteran's combined rating never reaches is 60 percent, and 
there is insufficient evidence that the service-connected 
disabilities render the Veteran unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 
38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, that 
the Secretary (1) notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; (3) 
and further notify the claimant that "should an increase in 
disability be found, a disability rating will be determined by 
applying relevant [DC's]," and that the range of disability 
applied may be between 0% and 100% "based on the nature of the 
symptoms of the condition for which disability compensation is 
being sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2006.  Additionally, VA has obtained assisted the 
appellant in obtaining evidence, afforded the appellant 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is in effect for bilateral hearing loss (at 40 
percent), tinnitus (at 10 percent), and degenerative arthritis of 
the cervical spine (at 20 percent) with a combined rating of 60 
percent.  Therefore, he does not meet the percentage standards 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).   

A TDIU rating may be granted on an extraschedular basis, pursuant 
to 38 C.F.R.  § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  An extraschedular 
rating is requested by the RO and approved by the Under Secretary 
Benefits or by the Director of Compensation and Pension Services.

The RO has considered extraschedular rating and has determined 
that referral for such extraschedular rating is not appropriate 
(see the April 2010 Supplemental Statement of the Case).  The 
Board may accordingly consider the issue without prejudice to the 
Veteran. 

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is unemployable 
by reason of service-connected disability.  38 C.F.R. § 4.16(b).  
For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an extraschedular 
rating is warranted. 
While the service-connected conditions cause some economic 
inadaptability, this is taken into account in the evaluation 
assigned, and the evidence of record does not suggest that the 
Veteran is incapable of performing all employment due to the 
service-connected disabilities.  The Board acknowledges that a 
March 2009 VA examiner opined that the Veteran's cervical spine 
disability "would be sufficient to make the Veteran unable to 
secure or follow a substantially gainful occupation as an 
electrician working on motors."  The record does not reflect 
findings that the Veteran is incapable of performing other 
employment, such as sedentary employment, however, and based on 
the relevant findings and histories, including the evidence that 
the Veteran has range of motion in the cervical spine and the 
March 2009 VA audiological examiner's probative determination 
that the Veteran's hearing loss and tinnitus would not interfere 
with securing or maintaining gainful employment,  the Board finds 
that the evidence does not suggest that the service-connected 
disabilities would impede the Veteran from gaining or maintaining 
such employment.   In sum, the evidence of record does not 
include evidence that would take the Veteran's case outside the 
norm.  Accordingly, a total disability rating based upon 
individual unemployability due to a service-connected disability 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.


ORDER

A TDIU is not warranted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


